Title: To James Madison from Andrew Monroe, 25 March 1806 (Abstract)
From: Monroe, Andrew
To: Madison, James


                    § From Andrew Monroe. 25 March 1806, “Laytons.” “A visit I have lately made to Albermarle gave me an opportunity of looking into the situation of my Brother’s Farm. I found it under bad management; and I think it important to him, to be informed of it as soon as possible. A publication I have lately seen in the Papers, holds out the idea of his return in course of the Spring. I therefore take leave to enquire of you, whether he may be so soon expected, and if he may not, whether I can be permitted to trouble you with the care of a letter to be forwarded to him when an opportunity offers.
                    “My situation renders it difficult for me to place letters in such a course, as to render his receiving them probable—this circumstance I hope will be an excuse for the liberty I have just taken.”
                